UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7765



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PETE SMITH, a/k/a Pete Noble Muhammad, a/k/a
Jose,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-93-117; CA-03-155)


Submitted:   March 15, 2004                 Decided:   April 8, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pete Smith appeals the district court’s order accepting

the recommendation of the magistrate judge and denying his motion

for reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Smith, Nos. CR-93-117; CA-03-

155 (M.D.N.C. Oct. 28, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -